Hill, C. J.
An indictment 'for robbery (omitting formal parts) charged that the accused “did unlawfully, fraudulently, aiid violently take from the person of W. Archer fifty dollars in money, of the value of fifty dollars, the personal property of him, the said W. Archer, by force.” Held, that the description of the property alleged to have been forcibly taken was sufficient, and the court properly overruled a special demurrer to the indictment, on the ground that it was not alleged whether the $50 in money was in gold, silver, or paper money, and the denominations thereof were not given. Berry v. State, 10 Ga. 518; Watson v. State, 64 Ga. 61.
It was also sufficient on the question of value, to allege that the “fifty dollars in money” was “of the value of fifty dollars,” as the courts will judicially recognize that the word “dollar” is the money unit of the United States, and is of the value of 100 cents. McDonald v. State, 2 Ga. App. 633 (58 S. E. 1067). Judgment affirmed,